Opinión disidente del
Juez Asociado Señor Díaz Cruz en la cual concurren el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 15 de septiembre de 1976
La decisión mayoritaria confirma una sentencia de 10 a 15 años de prisión basada en prueba inaceptable. La transacción de venta se describe como hecha con un confi-dente, no con el agente encubierto a pesar de que se dice que este último estaba presente. El encubierto declara que el acusado “le metió algo por debajo de la faldeta de la ca-misa al confidente” (T.E. pág. 31 y ss.) pero luego se con-tradice al declarar que “el confidente me dijo que nos fuéra-mos, que ya tenía el material y yo por corroborar si era cierto le dijo que me lo enseñara.” Primero dice que vio y seguido añade que demandó que se lo enseñara. Entonces no vio.
Ya en algunas jurisdicciones se excluye este tipo de evi-dencia de confidente si no se demuestra que éste ha sido registrado momentos antes de la transacción para cerciorarse de que no fue el confidente quien suplió y produjo la droga para beneficiarse del precio, en este caso $1,800. Agrava la nublada credibilidad en este caso el hecho de haberse extra-viado la libreta de apuntes del encubierto en que hizo la entrada original sobre su intervención. Declaró el agente que se le perdió dicha libreta después del arresto del acusado.
Hemos tenido infortunadas experiencias con agentes en-*170cubiertos a pesar de que tienen una formación moral superior a la de los confidentes. Aquí se trata de una larga condena de presidio, equivalente a la que se impone a un reo de ase-sinato en segundo grado, descansando en prueba sospechosa. Nuestro sentido de justicia no nos permite anular la libertad del apelante dependiendo de tan cuestionable evidencia.
Revocaríamos la sentencia apelada.